Title: Enclosure: James Lovell to John Adams, 13 June 1779
From: Lovell, James
To: Adams, John


      Copy
      
       Dear Sir
       
        June 13th. 1779
       
      
      I shall not look through my Almanac to see whether I have written to you 22 or 24 Letters, I shall go upon the easier task of acknowledging all I have had from you—Decr. 6 1778 received Feb. 16 1779 answered 17th. and Sepr. 26. 1778 received Mar 4 1779 answered Apr. 28th.
      3 months ago Mr. Gerard communicated to us in a private audience that Spain was mediating and that we ought to take speedy measures for Peace. London Gazettes tell the same. It has seemed astonishing that neither Doctr. Franklin Mr. Lee nor you should hint this, if you did not give it authoritatively. And we have some wise men here who are sure they could fish out all the Court Secrets. In the various attempts to pull down A Lee, to make way for some one to go from hence who knows all the present Circumstances of America and therefore could negotiate properly, your (the Commissioners) want of Ability to give us Information such as we wish for or fancy can be obtained, is said to spring from the Suspicions of the french Court respecting one of you: And something like an attempt to dictate a Choice here has been made. An Extract of a Letter from Count de Vergennes has been quoted “Je crains Mr. Ar. Lee et ses entours”: and it is said that therefore the Communication before mentioned came through Mr. Gerard. But this is inconsistent with what is alledged in other Cases. Mr. Deane was directed to tell Doctr. Franklin certain things, which he did not chuse to tell Doctr. Lee; or, as he wishes to have it believed, which he was forbidden to tell him. I am persuaded Doctr. Franklin would not readily blab any matter to Mr. Lee which the Court might confidentially tell him. But it may be said the Doctr. was perhaps at that period only on a par with Mr. Lee and you so that he could not officially convey the news of a Negociation from France to us without consulting Mr. Lee. It has been attempted to persuade us that Spain is disgusted with Mr. Lee. If more than Innuendoes had been adduced, we should have made a new appointment, perhaps; tho it is a very delicate matter. Mr. Deane says the Lees are unfit to deal with a “gallant” nation. To tell you the plain Truth of the matter, I believe the men who want to get his place in Negociation would be very gallant on certain Points. The eastern States are charged with wanting what they have no right to, and what is of “no interest to the southern States.” Plenty are these local Sentiments lately and R H Lee and Mr. Laurens are squinted at as two monsters on the other Side of the Susquehanna, who can be found to pursue points in which the Southern States have “no interest.” I expect, however, that we shall in a few days be able to join in some Ultimata for Peace to be ready at the moment when Britain shall come to her Senses. She is quite wild and foolish yet, in my opinion.
      You will be able by our motly Journals and my Comments from Time to Time to understand what we are about. For instance you will know when I tell you why I voted to have your name inserted April 20th. page 10. A majority against me had resolved 1st. that the names should be added, 2dly. that Doctr. Franklin’s should be inserted, but did not proceed by yeas and nays, therefore I was entrapped not having my nay to show in the first I was forced to go through uniformly; it being as true that Suspicions and Animosities had been minuted by the Committee respecting you as respecting the rest; for the Report did not say mutual Suspicions &c. It was calculated to open the Door for several new Elections.
     